United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PUGET SOUND HEALTH CARE SYSTEM,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0968
Issued: October 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2019 appellant, through counsel, filed a timely appeal from a January 30, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as presented
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On January 4, 2017 appellant, then a 38-year-old dental hygienist, filed an occupational
disease claim (Form CA-2) alleging that she sustained carpal tunnel syndrome causally related to
factors of her federal employment. She performed modified work duties effective January 4, 2017.
In a development letter dated January 18, 2017, OWCP advised appellant of the
deficiencies of her claim and requested additional factual and medical evidence. It provided a
questionnaire for her completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
Thereafter, OWCP received a November 23, 2016 report from Dr. Wren V. McCallister, a
Board-certified orthopedic surgeon. Dr. McCallister evaluated appellant for tingling and
numbness in her hands bilaterally and noted that she intended to file a workers’ compensation
claim. He indicated that an x-ray revealed cervical spondylosis. Dr. McCallister diagnosed
numbness and tingling of the bilateral upper extremities that may “have elements of carpal tunnel
syndrome, thoracic outlet [syndrome], and possible cervicalgia.”
A December 16, 2016 nerve conduction velocity study and electromyogram revealed right
carpal tunnel syndrome with a moderate conduction delay, left carpal tunnel syndrome with a mild
motor conduction delay and no evidence of right cervical radiculopathy or ulnar neuropathy.
Appellant further submitted a December 23, 2016 report by Dr. Matthew C. Keifer, a
Board-certified internist. Dr. Keifer reviewed her history of bilateral numbness, weakness, and
tingling in her hands and forearms, worse on the left, for the past three months, and diagnosed
carpal tunnel syndrome. He noted that appellant attributed her symptoms to her employment
activities as a dental hygienist.
On January 4, 2017 Dr. Keifer again discussed appellant’s history of numbness, weakness,
and tingling in both hands, worse on the left, for the past three months. He diagnosed carpal tunnel
syndrome and provided work restrictions. Dr. Keifer advised that appellant believed that her
symptoms were aggravated by her employment duties as a dental hygienist.

3

Docket No. 18-0509 (issued October 3, 2018).

2

In a statement dated January 11, 2017, appellant described the duties required of her
position as a dental hygienist. She advised that prior to working for the employing establishment
she had worked part time as a dental hygienist without problems. 4
In a report dated January 26, 2017, Dr. McCallister evaluated appellant for continued
complaints of upper extremity numbness. He reviewed the results of electrodiagnostic studies and
found a positive Durkan’s compression test bilaterally on examination. Dr. McCallister diagnosed
numbness and tingling of the right upper extremity suspected to be “secondary to a combination
of carpal tunnel syndrome and likely, thoracic outlet syndrome.” He noted that appellant had
significant delay on electrodiagnostic tests, but that her symptoms were not completely consistent
with carpal tunnel syndrome. Dr. McCallister reviewed OWCP’s January 18, 2017 development
letter and advised that he would defer an opinion on the cause of her condition to an independent
examiner.
By decision dated April 3, 2017, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish an injury or medical condition causally related to
the accepted factors of her federal employment.
On April 18, 2017 appellant requested an oral hearing before a representative of OWCP ’s
Branch of Hearings and Review. On October 2, 2017 OWCP scheduled a telephonic hearing for
October 20, 2017 and also provided her with the time, telephone number, and required passcode.
By decision dated October 31, 2017, OWCP determined that appellant had abandoned her
request for a telephonic hearing before a representative of its Branch of Hearings and Review. It
found that she had received written notice of the telephonic hearing 30 days prior to the scheduled
hearing, but that she had failed to attend or contact the Branch of Hearings and Review either
before or after the scheduled hearing to explain her absence.
Appellant appealed to the Board. By decision dated October 3, 2018, the Board set aside
the October 31, 2017 OWCP decision.5 The Board found that OWCP had improperly determined
that appellant abandoned her request for a telephonic hearing as it failed to provide her with 30
days written notice of the time of the scheduled telephonic hearing. The Board remanded the case
for OWCP to schedule another hearing.
On remand OWCP’s Branch of Hearings and Review held a telephonic hearing on
November 16, 2018. During the hearing, appellant described her employment duties. OWCP’s
hearing representative advised her to submit evidence addressing the relationship between her
condition and employment factors.
By decision dated January 30, 2019, OWCP’s hearing representative affirmed the April 3,
2017 decision.

4

On February 3, 2017 the employing establishment advised that appellant’s statement was accurate.

5

See supra note 3.

3

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation period of FECA,6 that an injury was sustained while in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is causally
related to the employment injury. 7 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease. 8
In an occupational disease claim, appellant’s burden requires submission of the following:
(1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for
which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the
employee.9
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant. 10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of her federal employment.
In a report dated November 23, 2016, Dr. McCallister described appellant’s symptoms of
bilaterally tingling and numbness of the hands. He noted that she intended to pursue obtaining
workers’ compensation benefits. Dr. McCallister reviewed an x-ray finding cervical spondylosis.
He diagnosed elements of carpal tunnel syndrome, thoracic outlet syndrome, and possible
cervicalgia. While Dr. McCallister provided a diagnosis, he failed to offer an opinion on causal
6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

R.M., Docket No. 18-0976 (issued January 3, 2019); P.D., Docket No. 17-1885 (issued September 17, 2018).

10

H.B., Docket No. 18-0781 (issued September 5, 2018).

4

relationship. Medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship. 11
On December 27, 2016 and January 4, 2017 Dr. Keifer discussed appellant’s three-month
history of tingling, numbness, and weakness of the hands. He diagnosed carpal tunnel syndrome
and noted that she believed that her work as a dental hygienist contributed to her condition.
Dr. Keifer did not, however, render an independent finding relative to causation. A physician’s
report is of little probative value when it is based on a claimant’s belief rather than a physician’s
independent judgment.12
Without providing an independent opinion explaining how
physiologically the accepted employment factors caused or contributed to the diagnosed condition,
Dr. Keifer’s opinion is of limited probative value. 13
In a January 26, 2017 report, Dr. McCallister attributed appellant’s upper extremity
numbness and tingling to a combination of carpal tunnel syndrome and possible thoracic outlet
syndrome. He advised that electrodiagnostic studies showed a significant delay. Dr. McCallister
deferred a finding on the cause of the diagnosed condition to another examiner. As he declined to
address causation, his opinion is of no probative value on the issue. 14
As the evidence of record does not include rationalized medical evidence sufficient to
establish causal relationship, the Board finds that appellant has not met her burden of proof.
On appeal counsel argues that OWCP failed to adjudicate the claim in accordance with the
proper standard of causation and failed to give due deference to the findings of the attending
physician. As discussed, however, appellant has not provided rationalized medical evidence
sufficient to establish that she sustained carpal tunnel syndrome causally related to factors of her
federal employment. 15 She has, therefore, not met her burden of proof to establish a claim for
compensation.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of her federal employment.

11

S.C., Docket No. 18-1242 (issued March 13, 2019); L.B., Docket No. 18-0533 (issued August 27, 2018).

12

T.S., Docket No. 18-1501 (issued March 4, 2019).

13

A.B., Docket No. 18-0577 (issued October 10, 2018).

14

See supra note 11.

15

See N.C., Docket No. 19-0299 (issued June 24, 2019).

5

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 9, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

